Case 19-33773   Doc 20   Filed 12/11/19 Entered 12/11/19 16:53:41   Desc Main
                           Document     Page 1 of 5
Case 19-33773   Doc 20   Filed 12/11/19 Entered 12/11/19 16:53:41   Desc Main
                           Document     Page 2 of 5
Case 19-33773   Doc 20   Filed 12/11/19 Entered 12/11/19 16:53:41   Desc Main
                           Document     Page 3 of 5
Case 19-33773   Doc 20   Filed 12/11/19 Entered 12/11/19 16:53:41   Desc Main
                           Document     Page 4 of 5
Case 19-33773   Doc 20   Filed 12/11/19 Entered 12/11/19 16:53:41   Desc Main
                           Document     Page 5 of 5
